Exhibit 10.3

FINAL

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of December 31, 2009, by and between MANITEX LOAD
KING, INC., a Michigan corporation with its principal offices at 7402 West 100th
Place, Bridgeview, Illinois 60455 (“Company”), and GENIE INDUSTRIES, INC., a
Washington corporation with its principal offices at 18340 NE 76th Street,
Redmond, Washington (“Secured Party”).

W I T N E S S E T H:

WHEREAS, Company and Secured Party have entered into an Asset Purchase Agreement
dated as of the date hereof (the “Asset Purchase Agreement”) whereby Secured
Party has sold and Company has purchased substantially all of the operating
assets and business operations of Secured Party’s specialized low-bed,
heavy-haul, bottom-dump, and platform trailer manufacturing business conducted
at the Facilities, as that term is defined in the Asset Purchase Agreement, (the
“Business”); and

WHEREAS, in connection with the Asset Purchase Agreement, Company has delivered
to Secured Party a certain promissory notes of Company in favor of Secured Party
dated as of the date hereof, in the amount of (i) Two Million Seven Hundred
Fifty Thousand Dollars ($2,750,000) (the “Note”) and (i) Two Hundred Fifty
Thousand Dollars ($250,000) (the “Manitex Stock Note”; and

WHEREAS, in order to induce Secured Party to enter into the Asset Purchase
Agreement and accept the Note and the Manitex Stock Note, Company has agreed to
execute and deliver to Secured Party this Security Agreement granting Secured
Party a lien on and security interest in all of the Collateral and a Mortgage on
certain real property in the State of South Dakota to secure the due observance
and performance by Company of all agreements, conditions and obligations under
the Note and the Manitex Stock Note.

NOW, THEREFORE, in consideration of the premises and agreements herein contained
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Creation of Security Interest. To secure prompt payment, performance and
discharge in full of all of the covenants, agreements and obligations of the
Company to be performed hereunder and under the Note and the Manitex Stock Note
(collectively, the “Obligations”), Company hereby unconditionally and
irrevocably grants to Secured Party a continuing security interest in, a lien
upon, and assigns and transfers to Secured Party as collateral security for, all
of the Company’s machinery and equipment (the “Collateral”).

2. Company Warranties. Company represents, warrants and covenants that: it is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Michigan; the execution, delivery and performance of this
Security Agreement has



--------------------------------------------------------------------------------

been duly authorized by all necessary corporate action; it shall promptly and
punctually (i) pay to Secured Party and perform all of the Obligations and
(ii) perform all promises and covenants set forth in this Security Agreement; it
is the owner of the Collateral; and it will not further sell, pledge, assign,
transfer, lease, terminate rights inhering in or otherwise encumber or dispose
of the Collateral without Secured Party’s prior written consent, except for
sales of inventory in the ordinary course.

3. Covenants.

(a) Maintenance of Corporate Existence and Business. Company shall maintain its
corporate existence, and all rights, qualifications and franchises necessary to
continue its business as it is conducted and shall comply with all laws, rules,
regulations, orders, judgments and agreements applicable to it, its property and
the conduct of its business.

(b) Insurance. Company shall maintain insurance coverage by reputable insurance
companies or associations reasonably acceptable to Secured Party, in such forms
and amounts and against such hazards as are customary for companies engaged in
similar businesses and owning and operating similar properties similarly
situated, in at least the amount of the principal amount owed under the Note and
naming Secured Party as additional insured and loss payee. Company shall provide
Secured Party with copies of such policy or policies upon Secured Party’s
written demand therefor.

(c) Pledge and Security Interest. Company shall at all times maintain the liens
and security interests provided for hereunder as valid and perfected liens and
security interests in the Collateral hereby granted to Secured Party except as
provided otherwise herein. Company hereby agrees to defend the same against any
and all persons whatsoever. Company shall safeguard and protect all Collateral
for the account of Secured Party and make no disposition thereof other than in
the ordinary course of business. At the request of Secured Party, Company will
sign and deliver to Secured Party at any time or from time to time one or more
further Financing Statements pursuant to the Uniform Commercial Code in form
reasonably satisfactory to Secured Party. Secured Party will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by
Secured Party to be, necessary to perfect the security interest created hereby.
Company irrevocably authorizes Secured Party to prepare and file Financing
Statements covering the Collateral in the State of Michigan. A carbon,
photographic or other reproduction of this Agreement or of any Financing
Statement shall be sufficient as a Financing Statement.

(d) [Intentionally Omitted.]

(e) Notice of Default, Litigation. Company shall promptly give notice in writing
to Secured Party of the occurrence of (i) any Event of Default (as hereinafter
defined), (ii) any material default, or (iii) any material dispute, litigation
or proceedings affecting Company, if such litigation, proceeding or dispute
would, if determined adversely to the Company, have a material adverse effect
upon the financial condition of Company or the Collateral.

 

2



--------------------------------------------------------------------------------

(f) Power of Attorney and Agency. To effectuate the terms and provisions of this
Agreement, Company hereby designates and appoints Secured Party and its
designees as attorney-in-fact of Company, with full power of substitution and
with authority, on and after the occurrence and continuance of an Event of
Default (as defined below): to execute proofs of claim and loss; to execute any
endorsements or other instruments of conveyance or transfer; to institute any
action or proceeding necessary for the recovery and collection of any moneys
that may be due under insurance policies; to discharge, compound, adjust,
compromise or release any claims under insurance policies; to execute releases;
to endorse Company’s name on any checks, notes, money orders, drafts or other
forms of payment or security that may come into Secured Party’s possession in
connection with the Collateral, and to do all other acts and things necessary
and advisable in the reasonable discretion of Secured Party to carry out and
enforce this Agreement. Secured Party or its designee shall not be liable for
any acts of commission or omission, nor for any error of judgment or mistake of
fact or law, except for acts constituting negligence or willful misconduct. This
power of attorney is coupled with an interest and is irrevocable while the
Obligations shall remain unpaid, unperformed or unobserved.

(g) Application of Collateral. Company hereby agrees that Secured Party may at
any time and from time to time during the continuance of an Event of Default,
without notice to Company, set off, appropriate and apply any and all Collateral
in or coming into the possession of Secured Party to the payment of any or all
of the Obligations.

4. Defaults. The following events shall be “Events of Default”:

(a) Any payment under the Note or Manitex Stock Note shall not be paid when due,
whether at maturity, by acceleration or otherwise or any failure by Debtor to
pay, discharge or perform any other Obligation (in each case, after the
expiration of all grace or cure periods);

(b) Company shall fail to observe or perform any covenant or agreement contained
in this Security Agreement which noncompliance shall continue for 30 days after
written notice of the occurrence thereof;

(c) Any representation, warranty, certification or statement made by Company in
this Security Agreement shall prove to have been incorrect in any material
respect when made; and

(d) Any “Event of Default” under the Note.

If one or more Events of Default shall have occurred and be continuing, then
Company shall give immediate notice to Secured Party of the happening of such
Event of Default, and in the case of every such Event of Default, the Secured
Party, may, by notice to Company, declare all of the Obligations (together with
accrued interest thereon) to be, and the Obligations shall thereupon become,
immediately due and payable in their entirety without presentment, demand,
protest or other notice or demand of any kind, all of which are hereby waived by
Company.

5. Remedies. Upon the occurrence of any Event of Default and the continuation
thereof, Secured Party may exercise any and all of its rights and remedies
provided by the Uniform Commercial Code, as enacted by and in effect at such
time, as well as any and all other rights and remedies possessed by Secured
Party, whether pursuant to this Security Agreement, Note, Manitex Stock Note,
Asset Purchase Agreement or otherwise, to the extent permitted by applicable
law.

 

3



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) This Security Agreement: (i) together with the Note, the Manitex Stock Note
and the Asset Purchase Agreement and the other documents referred to herein or
therein, constitute the entire agreement of the parties with respect to the
subject matter hereof; (ii) may not be modified or amended, except by a written
agreement signed by the parties hereto; and (iii) shall be governed by, and
construed in accordance with the laws of the State of New York without regard to
the principles of conflicts of laws. Company hereby consents to the exclusive
jurisdiction of the state or federal courts sitting in New York, New York, and
irrevocably agrees that all actions or arising hereunder shall be litigated in
such courts, and Company waives any objection which it may have based on lack of
personal jurisdiction, improper venue or forum non conveniens to the conduct of
any proceeding in any such court and waives personal service of any and all
process upon it, and consents that all such service of process be made by mail
or messenger directed to it at the address set forth in the first paragraph
hereof.

(b) This Security Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns. Each party shall take such
further action and execute and deliver such further documents as may be
necessary or appropriate in order to carry out the provisions and purposes of
this Security Agreement.

(c) In the event that any provision of this Security Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Security Agreement
shall, as to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable.

(d) No waiver of any breach or default or any right under this Security
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

(e) Any and all payments, notices, requests, demands, consents, approvals or
other communications required or permitted to be given under any provision of
this Security Agreement shall be made pursuant to the notice provisions of the
Asset Purchase Agreement.

(f) This Security Agreement shall automatically terminate when all payments
under both the Manitex Stock Note and the Note have been made in full and all
other Obligations have been paid or discharged and/or terminated in accordance
with the terms of this Security Agreement, the Manitex Stock Note, the Note or
otherwise. Upon such termination, Secured Party, at the request of Company, will
execute any termination statement with respect to any financing statement
executed and filed pursuant to this Security Agreement.

(g) This Security Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the date and year first above written.

 

MANITEX LOAD KING, INC. By:  

/s/ David Langevin

  Name: David Langevin   Title: President GENIE INDUSTRIES, INC. By:  

/s/ Eric Cohen

  Name: Eric Cohen   Title: Senior Vice President